IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-40576
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSÉ DANIEL RENTERIA, also known as
Danny Renteria, also known as José
Luis Robles, also known as Daniel
Renteria, also known as José Robles,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-98-CR-262-3
                      --------------------

                         November 30, 1999

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for José Daniel Renteria, has filed

a brief as required by Anders v. California, 386 U.S. 738 (1967).

Renteria has not filed a response.   Our independent review of the

briefs and record discloses no nonfrivolous issue.     Accordingly,

counsel is excused from further responsibilities herein, and the

appeal is dismissed.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.